Citation Nr: 1400777	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  08-04 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES


1.  Entitlement to service connection for a right leg condition.  

2.  Entitlement to service connection for low back condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to September 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  This case has since been transferred to the Louisville, Kentucky RO.  

In January 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA medical examination.  The action specified in the January 2012 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, the issues of service connection for service connection for a right leg condition and a low back condition must be remanded for further development.  

In February and March 2012 opinions, a VA examiner addressed in detail whether the Veteran's current degenerative disc disease of the lumbar spine is related to his active military service.  However, the examiner did not address whether the Veteran has a current diagnosis of lumbar strain which had onset in service.  

Service treatment records show multiple complaints of back pain including a July 1976 report of medical history upon separation from service of a history of recurrent back pain albeit no abnormalities were noted on examination at the time.  As well, private employment related medical evaluations dated in 1977 show a normal back except for chronic strain.  The record also includes lay statements from the Veteran and other that essentially document problems with the Veteran's low back and lower extremities since 1969.  The Board finds that these lay statements regarding the onset of back and leg pain in service and symptoms of back pain and leg numbness since active service are competent evidence.  

In her February and March 2012 opinions, the examiner does not adequately address the Veteran's in-service complaints of low back pain.

On remand, the claims file should be returned to the VA examiner who performed the February 2012 VA examination of the Veteran's spine for an addendum medical opinion.  She is asked to opine whether it is at least a likely as not that the Veteran currently suffers from low back strain or another low back disability that is related to the Veteran's diagnoses of back strain in service and post-service in 1977.  In reaching her decision, the examiner should assume that all medical diagnoses have been made in accordance with appropriate protocols and should consider the competent lay evidence of the continuity of the Veteran's low back symptoms.  

Additionally, in her February 2012 medical opinion, the VA examiner did not address the diagnosis of right knee sprain in the August 2005 VA examination or the diagnosis of right knee osteoarthritis in the August 2006 SSA medical evaluation.  Her diagnoses and opinion were limited only to the neurological diagnoses of the right leg.  On remand, the examiner is asked to clarify in an addendum opinion, based on a review of the record including the competent lay statements regarding the onset of right leg symptoms, whether it is at least as likely as not that the Veteran currently has a right knee disability and, if so, whether it is at least as likely as not that this disability had onset in service or was caused by the Veteran's active military service, including the injury to the right leg from a fall in January 1969, diagnosed as strain, or is secondary to the Veteran's back disability.  


Accordingly, the case is REMANDED for the following action:

1. Associate the Veteran's most recent VA medical records with his claims folder.

2. Return the claims folder to the VA examiner who performed the February 2012 VA medical examination of the Veteran's lumbar spine and right leg.  If this examiner is not available, the file should be referred to an appropriately qualified examiner for an addendum medical opinion.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran currently has low back strain or another low back disability that is related to the Veteran's diagnoses of back strain in service and post-service in 1977, or related to the low back symptoms experienced by the Veteran since service and described by the lay evidence of record.  

The examiner is also asked to opine 1) whether it is at least a likely as not (fifty percent or greater) that the Veteran currently has a right knee disability and if so, 2) whether it is at least as likely as not that this disability had onset in service, or was caused by the Veteran's active military service, including the injury to the right leg from a fall in January 1969, diagnosed as strain; or 3) whether it is at least as likely as not that this disability is proximately caused by, or alternatively, aggravated (chronically worsened) by the Veteran's diagnosed low back disability.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

In reaching her decision, the examiner should assume that all medical diagnoses rendered in service and thereafter are correct diagnoses in the absence of evidence indicating otherwise.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination. 

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

